Motion for a reargument denied. In our decision handed down [see ante, p. 895] we proposed to exercise our original jurisdiction under section 1317 of the Code of Civil Procedure and enter the judgment wMch we thought should have been entered below. On consideration we tMnk it better to reverse the judgment and order a new trial, with costs to abide the event. If it should be necessary to move for restitution under section 1323 of the Code of Civil Procedure, the question whether the purchaser at the sale under the judgment pending the appeal, bought in good faith and for value, can be determined on such motion. Present — Jenks, P. J., Putnam, Blaekmar, Kelly and Jayeox, JJ. Order and judgment to be settled before Mr. Justice Blaekmar.